Title: I. Commission, 14 August 1755
From: Dinwiddie, Robert
To: Washington, George



Robert Dinwiddie Esqr. His Majesty’s Lt Gr &ca To George Washington Esqr.
[Williamsburg, 14 August 1755]

By Virtue of H: Majesty’s Royal Com[missi]o[n] & Instructs. appointg me Lt Gr & Commander in Chief in & over this his

Colony & Dominion of Virga with full Power & Authority to appoint all Officers both Civil & Military within the same—I reposg especial Trust in Yr Loyalty Courage & good Conduct, do by these Presents appoint You Colonel of the Virga Regimt & Commander in Chief of all the Forces now rais’d & to be rais’d for the Defence of this H: Majesty’s Colony; & for repellg the unjust & hostile Invasions of the Fr. & their Indn Allies—And You are hereby charg’d with full Power and Authority to act defensively & Offensively as You shall think for the good & Wellfare of the Service. And I do hereby strictly charge & require all Officers and Soldiers under Yr Command to be obedient to Yr Orders & diligent in the Exercise of Their several Duties. And I do also strongly enjoin & require You to be Careful in executg the great Trust & Confidence that is repos’d in Yr Managemt by seeing that strict Discipline & Order is carefully observe’d in the army & that the Soldiers are duly exercis’d & provided with all convenient Necessaries. And You are to regulate Yr Conduct in every Respect by the Rules & Discipline of War (as herewith given You) & punctually to observe & follow such Orders & Directs. from Time to Time as You shall receive from me. Given under my Hand &ca Augst 14th 1755.

Pay to commence the 1st Sepr

